     Case 1:20-cv-00030-RAH-CSC Document 25 Filed 08/12/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

JOSEPH ALEXANDER PITTS,              )
                                     )
      Plaintiff,                     )
                                     )
      v.                             ) CIVIL ACTION NO. 1:20-CV-30-RAH
                                     )
COMMANDER BRAZIER, et al.,           )
                                     )
      Defendants.                    )

                                    ORDER

      This case is before the Court on a Recommendation of the Magistrate Judge

entered on July 22, 2020. (Doc. 24.) There being no timely objections filed to the

Recommendation, and after an independent review of the file, the Recommendation

is ADOPTED, and it is hereby

      ORDERED that this case is DISMISSED without prejudice.

      A Final Judgment will be entered separately.

      DONE, this 12th day of August, 2020.


                                      /s/ R. Austin Huffaker, Jr.
                               R. AUSTIN HUFFAKER, JR.
                               UNITED STATES DISTRICT JUDGE
